tcmemo_1998_65 united_states tax_court anita c human petitioner v commissioner of internal revenue respondent docket no filed date stephen c beeler for petitioner clinton m fried for respondent memorandum opinion parr judge this matter is before the court on petitioner's motion for award of litigation and administrative costs pursuant to section and rule references to sec_7430 in this opinion are to that section as amended by sec_1551 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 effective for proceedings continued all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated neither party requested a hearing the relevant facts are taken from the parties' memoranda rule a at the time the petition was filed petitioner resided in marietta georgia for the taxable_year respondent determined a deficiency in petitioner's federal_income_tax of dollar_figure and a penalty under sec_6662 of dollar_figure on date petitioner moved for summary_judgment pursuant to rule on date respondent filed a notice of no objection the underlying matter herein was resolved on date when the court granted petitioner's motion for summary_judgment and decided that there continued commenced after date and by sec a of the technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3342 effective with respect to proceedings commenced after date sec_7430 was amended most recently by the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 effective with respect to proceedings commenced after date the amendments to that section shift to the commissioner the burden of proving that the position_of_the_united_states was substantially justified sec_7430 and changed the hourly rate for attorney's_fees to dollar_figure sec_7430 a judicial proceeding is commenced in this court with the filing of a petition rule a petitioner filed her petition on date accordingly the amendments to sec_7430 are applicable here see 108_tc_430 was no federal_income_tax deficiency or penalty due from petitioner for after concessions the issues for decision are whether petitioner was a prevailing_party in the underlying tax case we hold she was whether petitioner is entitled to reasonable litigation and administrative costs we hold she is to the extent set out below general background petitioner was divorced from larry wade human human on date pursuant to the divorce decree the decree human was required to pay petitioner lump-sum alimony of dollar_figure immediately and dollar_figure on or before date human failed to make the dollar_figure payment as required by the decree petitioner then brought a contempt action against human in the superior court of dekalb county georgia the superior court seeking to enforce the decree and compel payment by order dated date the superior court directed the clerk of the superior court the clerk to distribute instanter dollar_figure to petitioner this payment consisted of the dollar_figure lump-sum alimony award plus dollar_figure interest thereon less attorney's_fees of dollar_figure paid respondent concedes that petitioner substantially prevailed exhausted her administrative remedies did not unreasonably protract the administrative or court proceedings and met the net_worth requirements directly to petitioner's attorneys petitioner did not include the dollar_figure as income on her return the payment petitioner received from the clerk was from proceeds paid into the superior court by dekalb county georgia the county the county condemned the marital residence of petitioner and human for use by the metropolitan atlanta rapid transit authority discussion sec_7430 provides for the award of reasonable administrative and litigation costs to a taxpayer in an administrative or court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of administrative or litigation costs may be made where the taxpayer is the prevailing_party exhausted available administrative remedies and did not unreasonably protract the administrative or judicial proceeding sec_7430 and b issue prevailing_party to be a prevailing_party a taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues this requirement does not apply to an award for reasonable_administrative_costs sec_7430 presented and meet the net_worth requirements of u s c sec d b sec_7430 and ii a taxpayer will not be treated as a prevailing_party however if the united_states establishes that its position was substantially justified sec_7430 as we stated earlier respondent concedes that petitioner substantially prevailed and met the net_worth requirements the parties primarily dispute however whether respondent's position in both the administrative and judicial proceedings was substantially justified petitioner contends that respondent's position in both the administrative and judicial proceedings was not substantially justified specifically petitioner claims that before the issuance of the notice_of_deficiency respondent knew or had reason to know that the dollar_figure received by petitioner in was in the nature of a property settlement incident_to_divorce and thus pursuant to sec_1041 not includable in her gross_income respondent asserts that it was reasonable to argue inconsistent positions against petitioner and human in order to protect the revenue the inconsistent positions were necessary respondent claims because human maintained that his payment to petitioner in was alimony deductible by him and thus includable in petitioner's income we find respondent's arguments unpersuasive for the reasons set forth below we shall grant petitioner's motion for award of reasonable litigation and administrative costs position_of_the_united_states the commissioner takes a position in an administrative_proceeding as of the earlier of the date the taxpayer receives an internal_revenue_service irs appeals decision or the date of the notice_of_deficiency sec_7430 respondent's position in the administrative_proceeding was first established with the issuance of the notice_of_deficiency dated date the position taken by the united_states for purposes of litigation costs is the position_of_the_united_states in a judicial proceeding sec_7430 respondent took a position in the judicial proceeding herein on the date respondent's answer was filed--date see huffman v commissioner 978_f2d_1139 9th cir affg in part and revg in part tcmemo_1991_144 substantial justification the commissioner's position is substantially justified if that position could satisfy a reasonable person and if it has a petitioner incorrectly asserts that date is the administrative_proceeding date this is immaterial however as petitioner does not seek fees for services rendered prior to date reasonable basis in both fact and law 487_us_552 106_tc_76 we examine the facts known to the commissioner at the time the position was taken 94_tc_685 the fact that the commissioner eventually loses or concedes a case is not determinative of whether a taxpayer is entitled to reasonable litigation and administrative costs 92_tc_760 administrative_proceeding we first consider whether respondent's position during the administrative_proceeding was substantially justified the sole issue involved in the administrative_proceeding was whether the dollar_figure payment petitioner received in from human was periodic alimony under georgia law thereby includable in her income or lump-sum alimony under georgia law and thus excludable from her income on date shortly after the irs initiated an examination of petitioner's return one of petitioner's attorneys met with merlon harper harper the irs agent conducting the examination during that meeting petitioner's attorney explained that the dollar_figure payment received from human was in the nature of a property settlement and not includable in her income in addition petitioner's attorney submitted a legal memorandum and copies of the court decisions discussed in the memorandum which supported the position that under georgia law the payment was lump-sum alimony in the nature of a property settlement on date petitioner's tax attorney stephen c beeler beeler provided revenue_agent harper with a second legal memorandum that reviewed in detail the facts preceding the dollar_figure payment from human and discussed at length the conclusion that the payment was lump-sum alimony and not includable in petitioner's income the underlying controversy focused on sec_71 which provides gross_income includes amounts received as alimony or separate_maintenance payments a payment satisfies the definition of alimony only if there is no liability to make any such payment after the death of the payee spouse sec_71 respondent argues that the divorce decree specifically referred to the dollar_figure payment as alimony and was silent as to human's obligation to make payment upon petitioner's death therefore respondent states it was necessary to review state court opinions on this issue the supreme court of georgia addressed this issue in winokur v winokur s e 2d ga in that case the supreme court of georgia stated this case calls for a distinction between periodic alimony and lump sum alimony the question is important because the obligation to pay periodic alimony terminates at the death of either party while the obligation to pay lump sum alimony does not id pincite the supreme court of georgia then defined lump-sum alimony if the words of the documents creating the obligation state the exact amount of each payment and the exact number of payments to be made without other limitations conditions or statements of intent the obligation is one for lump sum alimony id pincite the payment may be made either at once or in intervals id see also stone v stone s e 2d ga if the above conditions are satisfied the payments are considered lump-sum alimony under georgia law in the nature of a property settlement and thus not includable in income to the payee see winokur v winokur supra having identified the rule under georgia law we now turn to its application in petitioner's case the exact amount of the payment dollar_figure and the exact number of payments single payment at once are stated without other limitations in this manner the supreme court of georgia applies substance over form if the divorce decree states the exact amount and number of payments without other conditions ie the remarriage of the payee spouse the payment will be termed lump- sum alimony with the duty to pay surviving the payee spouse the payment may be made in gross or installments as long as the above conditions are satisfied georgia law recognizes that in substance the payment is a property settlement even though defined as lump-sum alimony conditions or statements of intent therefore the payment satisfies the definition of lump-sum alimony as provided by the supreme court of georgia in addition the divorce decree does not refer to the payment merely as alimony as respondent claims but specifically as lump sum alimony as lump-sum alimony human's obligation to pay petitioner dollar_figure would not have terminated had petitioner died before payment therefore the payment did not satisfy the definition of alimony under sec_71 and could not be includable in petitioner's income respondent was in possession of this information before the issuance of the notice_of_deficiency the only adjustments made to petitioner's return in the notice_of_deficiency were an addition of dollar_figure to petitioner's income and a penalty under sec_6662 of dollar_figure the notice_of_deficiency stated that these adjustments were made due to a whipsaw issue between petitioner and a related_party we have previously recognized the propriety of respondent's assuming inconsistent positions between former spouses regarding payments incident_to_divorce under certain circumstances see 79_tc_340 71_tc_541 respondent argues that inconsistent positions were required here because human took the position that his payment to petitioner in was alimony deductible by him and includable in petitioner's income we disagree inconsistent positions were not appropriate here there was no doubt about the facts and the state law was clear that the payment to petitioner in was in the nature of a property settlement and not alimony in sum we find that respondent failed to carry the burden in establishing that the position taken during the administrative_proceeding was substantially justified judicial proceeding we now examine whether respondent's position in the judicial proceeding was substantially justified the position taken in respondent's answer was the same as in the notice_of_deficiency ie respondent claimed that the dollar_figure payment was includable in petitioner's income for as stated above respondent was in possession of information which established that this position was erroneous over a year before the answer was filed respondent argues however that new information was received after the time the answer was filed date respondent claims that the legal memorandum received from beeler on date did not disclose that the payment was made by the clerk of the superior court pursuant to a property condemnation order and not by human directly respondent claims that it was not until date that he knew the clerk and not human had made the payment this respondent asserts formed the basis for filing a notice of no objection to petitioner's motion for summary_judgment we fail to see the relevance of this argument the fact that the payment was made by the clerk is not determinative as to whether the payment was alimony if the payment had been made by human directly to petitioner it still would have been in the nature of a property settlement accordingly respondent has failed to carry the burden in establishing that the position in the judicial proceeding was substantially justified issue reasonable administrative and litigation costs petitioner seeks recovery_of reasonable litigation and administrative costs that she incurred we have observed that 'so long as the government's position justifies recovery_of fees any reasonable fees to recover such fees are recoverable ' galedrige constr inc v commissioner tcmemo_1997_485 quoting huffman v commissioner f 2d pincite thus the fees incurred by petitioner for her motion for reasonable litigation and administrative costs are recoverable we must decide whether the number of hours billed the rate at which those hours were billed and the miscellaneous costs are reasonable as claimed by petitioner fees of attorney stephen c beeler petitioner submitted an itemized statement from her attorney beeler for the hours that were spent on the case from date through date beeler billed his time at an hourly rate of dollar_figure through date and dollar_figure beginning on date respondent objects to beeler's rate as exceeding the statutory maximum sec_7430 defines reasonable litigation and administrative costs in part as reasonable fees paid_or_incurred for the services of attorneys sec_7430 limits the hourly rate for attorney's_fees to dollar_figure with allowances for increase in the cost of living6 and other special factors beeler attempts to establish certain special factors in order to justify billing at an hourly rate exceeding the statutory cap he lists his experience as a tax attorney a tax law professor and an author of tax articles in addition beeler claims that his hourly rate is equal to or lower than the prevailing local rates charged by tax attorneys with comparable experience and that petitioner could not have obtained a similarly qualified local_tax attorney at a lower rate the cost of living increase provided in sec_7430 does not help petitioner here sec_7430 provides that attorney's_fees for are eligible for the increase as determined under that section and sec_1 see also revproc_96_59 1996_2_cb_392 under the preceding determination beeler's allowable fee for services rendered in is dollar_figure sec_7430 also provides however that if after the increase the fee is not a multiple of dollar_figure it shall be rounded to the nearest multiple of dollar_figure therefore beeler's allowable fee for is rounded down and remains at dollar_figure we recently addressed special factors in this context in 109_tc_227 in cozean we recognized that for the limited availability of qualified attorneys to qualify as a special factor allowing an increase in the statutory maximum there must be a limited availability of attorneys who possess distinctive knowledge or a specialized skill needful to the particular litigation in question as opposed to an extraordinary level of general lawyerly knowledge id pincite citing 487_us_552 in providing examples of attorneys possessing distinctive knowledge or specialized skill the supreme court listed patent attorneys and attorneys with knowledge of foreign language or law pierce v underwood supra pincite we have further noted that the work and ability of counsel the results obtained and the customary fees and awards in other cases should not be considered for the purpose of determining whether an increased award is warranted cozean v commissioner supra pincite citing pierce v underwood supra pincite in accordance with the above we do not regard as a special factor the substantive tax expertise of beeler nor the prevailing local rates of tax attorneys with similar credentials although petitioner required the services of a competent tax attorney she has failed to establish that there was a limited availability of such attorneys or that a special factor existed which justifies an increase in the statutory maximum provided in sec_7430 in addition respondent claims that petitioner did not submit adequate documentation to support her claimed costs and that beeler's billing summaries were not adequately itemized we disagree petitioner provided a sufficient summary for the services rendered by beeler see rule d respondent argues that the hours billed by beeler in this matter far exceed the normal and reasonable number of hours that should have been expended in this matter given the narrowness of the legal issue involved in the case and the straightforward nature of the facts we disagree and hold that the number of hours billed by beeler is reasonable except as stated below beeler provided billing statements dated date and date invoice nos and respectively these statements combined services rendered by beeler and another member of his law firm although we may allow recovery for paralegal and other reasonable fees this individual is not identified in any of the submissions and does not provide an hourly billing rate accordingly we will not award fees for on the billing statements beeler is identified as scb the other individual is identified merely as dlr we assume dlr is a paralegal as the services rendered by the individual include compiling documents for beeler these hours the date billing statement list sec_26 aggregate hours of combined services we find hours to be reasonable for services rendered by beeler the date billing statement lists aggregate hours of combined services we find hours to be reasonable for services rendered by beeler fees of attorney john elson howard9 respondent further argues that the submission of fees for services rendered by john elson howard howard as a consulting attorney is not reasonable petitioner submitted an itemized the following statements which we find reasonable were also submitted for services rendered by beeler date date date date date date date date hours petitioner submitted an itemized statement from john elson howard p c which purports to be of services provided by john elson howard howard and david etheriedge etheriedge of resources planning group inc and of john elson howard p c on behalf of petitioner the statement merely provides a vague description of the services provided the date the services were provided and the cost of the services a supplemental affidavit stated that the hourly billing rates of howard and etheriedge were dollar_figure and dollar_figure respectively the statement does not indicate which attorney provided which services or the number of hours itemized or aggregate spent on the case since the statement is so nebulous we will address the services as being rendered by howard statement from howard for his services rendered from june through date howard billed for professional services in connection with the filing of petitioner's summary_judgment motion in support of her summary_judgment motion petitioner relied on the same argument presented by beeler in his legal memorandum dated date accordingly the services rendered by howard are duplicative of those rendered by beeler we shall not award fees for these hours miscellaneous litigation expenses petitioner submitted a bill showing dollar_figure of miscellaneous litigation costs including photocopying and a filing fee we find this amount to be reasonable in summary we hold that petitioner is entitled to an award of attorney's_fees in the amount of dollar_figure for services rendered by beeler at the limited rate set forth in sec_7430 petitioner is not entitled to an award of attorney's_fees for services rendered by howard finally petitioner is entitled to miscellaneous litigation expenses_incurred in the amount of dollar_figure to reflect the foregoing an appropriate order will be issued
